Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00730-CR

                          Steve Anthony MORALES,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2019CR2737
                  Honorable Frank J. Castro, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED November 13, 2019.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice